Order entered August 28, 2015




                                            In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                     No. 05-14-01329-CV

                             ALBERT LUTTERODT, Appellant

                                              V.

                 EMILY LANE OWNERS ASSOCIATION, INC., Appellee

                      On Appeal from the 134th Judicial District Court
                                   Dallas County, Texas
                          Trial Court Cause No. DC-12-12648-G

                                          ORDER
       We GRANT appellant’s August 24, 2015 motion to file second amended brief and

ORDER the brief tendered to the Clerk of the Court August 21, 2015 filed as of the date of this

order. Any amended brief of appellee shall be filed no later than September 28, 2015.


                                                     /s/   CRAIG STODDART
                                                           JUSTICE